Exhibit 10.2

CONSENT, AGREEMENT AND AFFIRMATION OF GUARANTY

Each of the undersigned Guarantors hereby consents to the terms of the foregoing
Eleventh Amendment and agrees that the terms of the Eleventh Amendment shall not
affect in any way its obligations and liabilities under any Loan Document (as
such Loan Documents are amended or otherwise expressly modified by the Eleventh
Amendment), all of which obligations and liabilities shall remain in full force
and effect and each of which is hereby reaffirmed (as amended or otherwise
expressly modified by the Eleventh Amendment). The Guarantors hereby confirm
that the security interests and Liens granted pursuant to the Loan Documents
continue to secure the Obligations (including the Local Credit Facility
Obligations) and that such security interests and Liens remain in full force and
effect.

 

  ALLTRISTA PLASTICS LLC  

AMERICAN HOUSEHOLD, INC.

AUSTRALIAN COLEMAN, INC.

BICYCLE HOLDING, INC.

BRK BRANDS, INC.

CC OUTLET, INC.

COLEMAN INTERNATIONAL HOLDINGS, LLC

COLEMAN WORLDWIDE CORPORATION

FIRST ALERT, INC.

HEARTHMARK, LLC

HOLMES MOTOR CORPORATION

JARDEN ACQUISITION I, LLC

JARDEN ZINC PRODUCTS, LLC

JT SPORTS LLC

K2 INC.

K-2 CORPORATION

KANSAS ACQUISITION CORP.

L.A. SERVICES, INC.

LASER ACQUISITION CORP.

LEHIGH CONSUMER PRODUCTS LLC

LOEW-CORNELL, LLC

MARKER VOLKL USA, INC.

MARMOT MOUNTAIN, LLC

MIKEN SPORTS, LLC

NIPPON COLEMAN, INC.

OUTDOOR TECHNOLOGIES CORPORATION

PENN FISHING TACKLE MFG. CO.

PURE FISHING, INC.

QUOIN, LLC

RAWLINGS SPORTING GOODS COMPANY, INC.

SEA STRIKER, LLC

SHAKESPEARE COMPANY, LLC



--------------------------------------------------------------------------------

  SHAKESPEARE CONDUCTIVE FIBERS, LLC  

SI II, INC.

SITCA CORPORATION

SUNBEAM AMERICAS HOLDINGS, LLC

SUNBEAM PRODUCTS, INC.

THE COLEMAN COMPANY, INC.

THE UNITED STATES PLAYING CARD COMPANY

USPC HOLDING, INC.

  By:  

/s/ John E. Capps

  Name:   John E. Capps   Title:   Vice President